DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 -5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 are rejected for the use of the phrase “with reference to the time of exceeding” as it is unclear to what value of time the phrase is referencing. For the purposes of this office action, the term will be interpreted to refer to period of time greater than zero at which point the automatic or manual, as appropriate, steering control amount can recognize a tracked steering value has changed.
The term "gradual" in claim 4 is a relative term which renders the claim indefinite.  The term "gradual" is not defined; the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of 
Correction is required 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Miyatani et al. (US 20180297631 A1) (hereinafter Miyatani). As regards the individual claims:
Regarding claim 1, Miyatani teaches a device:
an automatic steering controller configured to generate an automatic steering control amount of a steering actuator for turning a vehicle wheel based on an input automatic running command (Miyatani: ¶ 041; automatic steering is performed on the basis of a command signal from an ) 
and a manual steering controller configured to generate a manual steering control amount of the steering actuator based on a manual operation amount of a manual operation unit for turning the vehicle wheel (Miyatani: ¶ 047; [a]t the time of the manual steering by the driver, motor control unit 31 executes assist control for controlling the drive of the electric motor 10 on the basis of the detection result of the torque sensor 12.) 
wherein the steering control device selects one of an automatic steering mode for controlling the steering actuator by the automatic steering control amount and a manual steering mode for controlling the steering actuator by the manual steering control amount to control the steering actuator, when the manual operation amount of the manual operation unit for turning the vehicle wheel exceeds a predetermined value during the control in the automatic steering mode (Miyatani: ¶¶ 031-034; switch from manual steering to the automatic steering by ) 
Miyatani does not explicitly teach: the manual steering controller generates a manual steering control amount change based on a change in the manual operation amount with reference to a time of exceeding and then generates the manual steering control amount based on the manual operation amount; however Miyatani does teach:
the manual steering controller generates a manual steering control amount change based on a change in the manual operation amount with reference to a time of exceeding and then generates the manual steering control amount based on the manual operation amount (Miyatani: ¶ 041; If the steering wheel 1 is steered by the intension of the driver during the automatic steering, the deviation between the target steering angle of the automatic steering and the actual steering angle temporarily becomes larger. Since the motor control unit 31 controls the drive of the electric motor 10 to reduce that )
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Miyatani teaches the limitation based on the logic that Miyatani recites that the change in target steering angle is temporary and a time of exceeding can be the amount of time it takes for the device in Miyatani to recognize the change is temporary.
Miyatani does not explicitly teach: and the manual steering controller controls the steering actuator based on a first control amount obtained by adding the manual steering control amount change to the automatic steering control amount at the time of exceeding; however Miyatani does teach:
and the manual steering controller controls the steering actuator based on a first control amount obtained by adding the manual steering control amount change to the automatic steering control amount at the time of exceeding (Miyatani: ¶ 047; At the time of the manual steering by the driver, motor control unit 31 executes assist control for controlling the drive of the electric motor 10 on the basis of the detection result of the torque sensor.)
Therefore and similar to the previous limitation, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Miyatani teaches the limitation based on the logic that Miyatani teaches monitoring for a change in the torque sensor, which necessities comparing the values measured against the temporally recent torque sensor values, a time period which can be defined as a time period of exceeding.
and then controls the steering actuator in the manual steering mode (Miyatani: ¶ 049; If the steering wheel 1 is steered by the driver during the automatic steering and the steering torque detected by the torque sensor 12 becomes equal to or larger than the predetermined value, the intervention determination unit 33 determines that the steering intervention operation has been performed by the driver. This causes the motor control unit 31 to switch the control method for the electric motor 10 from the automatic steering control to the assist control.)
Regarding claim 5 as detailed above, Miyatan teach the invention as detailed with respect to claim 1. Miyatan further teaches:
wherein the steering actuator is controlled based on a second control amount obtained by adding the manual steering control amount change to a shift control amount calculated with the automatic steering control amount at the time of exceeding as an upper limit, instead of the first control amount, and then the steering actuator is controlled in the manual steering mode (Miyatani: 076; the corrected estimated steering torque is calculated on the basis of the estimated steering torque calculated by the steering torque estimation unit . . . and the motor control unit 31 controls the drive of the electric motor 10 on the basis of the corrected estimated steering torque. Since the corrected estimated steering torque substantially matches the steering torque detected by the torque sensor 12, a steering intervention operation when the torque sensor 12 )
Claims 2, 3, 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Miyatani in view of Tsunoda (JP 2010012979 A). As regards the individual claims:
Regarding claim 2, as detailed above, Miyatani teaches the invention as detailed with respect to claim 1. Miyatani does not explicitly teach:
wherein the manual operation amount is a steering torque detected in accordance with an operation amount of the manual operation uni
However, Tsunoda teaches:
wherein the manual operation amount is a steering torque detected in accordance with an operation amount of the manual operation unit (Tsunoda: ¶ 062; the steering burden on the driver is achieved by performing the normal steering assist control based on at least the steering torque.) 
and the manual steering control amount change is a manual steering control amount generated by the manual steering controller based on a change amount of the steering torque with reference to the time of exceeding.   (Tsunoda: ¶ 062; the driver's intention to turn the vehicle is detected, for example, by momentarily applying the torque after the required steering and then releasing it. When this happens, the electric motor is driven and controlled to turn the vehicle semi-automatically. As a result, in addition to normal steering assist control, the driver's steering wheel operation can be reduced by operating semi-automatic steering control under specific conditions).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Miyatani with the teachings of Tsunoda based on a motivation to reduce the driver's steering burden when turning left or right at an intersection (Tsunoda ¶ 004).
Regarding claim 3, as detailed above, Miyatani teaches the invention as detailed with respect to claim 1. Miyatani does not explicitly teach:
wherein the manual operation amount is a steering torque detected in accordance with an operation amount of the manual operation unit.
However, Tsunoda teaches:
wherein the manual operation amount is a steering torque detected in accordance with an operation amount of the manual operation unit, (Tsunoda: ¶ 062; the steering burden on the driver is achieved by performing the normal steering assist control based on at least the steering torque.) 
and the manual steering control amount change is a change amount of the manual steering control amount with reference to the time of exceeding (Tsunoda: ¶ 062; the driver's intention to turn the vehicle is detected, for example, by momentarily applying the torque after the required steering and then releasing it. When this happens, the electric motor is driven and controlled to turn the vehicle semi-automatically. As a result, in addition to normal steering assist control, the driver's steering wheel operation can be reduced by operating semi-automatic steering control under specific conditions).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Miyatani with the teachings of Tsunoda based on a motivation to reduce the driver's steering burden when turning left or right at an intersection (Tsunoda ¶ 004).
Regarding claim 6, as detailed above, Miyatani teaches the invention as detailed with respect to claim 1. Miyatani further teaches:
wherein the steering actuator is controlled based on a third control amount obtained by adding the manual steering control amount change to the automatic steering control amount, instead of the first control amount (Miyatani: ¶ 043; If the steering wheel 1 is steered by the intension of the driver during the automatic steering, the deviation between the target steering angle of the automatic steering and the actual steering angle temporarily becomes larger. Since the motor control unit 31 controls the drive of the electric motor 10 to reduce that deviation, the change amount of the target control current of the electric motor 10 temporarily becomes larger.)
However, Miyatani does not explicitly teach: and then the steering actuator is controlled in the manual steering mode.
However, Tsunoda teaches:
and then the steering actuator is controlled in the manual steering mode. (Tsunoda: ¶ 012; steering angle detection means for detecting a steering angle, and the control switching means includes the steering angle. When the steering angle detected by the detecting means reaches a predetermined steering angle, the semi-automatic steering control is stopped and switched to the steering assist control.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Miyatani with the teachings of Tsunoda based on a motivation to reduce the driver's steering burden when turning left or right at an intersection (Tsunoda ¶ 004).
Regarding claim 7, as detailed above, Miyatani teaches the invention as detailed with respect to claim 1. Miyatani further teaches:
wherein when magnitude of the manual operation amount exceeds the predetermined value (Miyatani: ¶¶ 031-034; when the intervention determination unit 33 detects the intervention of the steering operation by the driver . . . . if the steering torque detected by the main system becomes equal to or larger than a predetermined value. That determination result is output to the motor control unit 31 and the motor control unit 31 switches a control method for the electric motor 10 from the automatic steering control to the assist control.) 
But, Miyatani does not explicitly teach and then falls below the predetermined value, the first control amount is decreased in accordance with the decrease of the manual operation amount; however Tsunoda does teach:
and then falls below the predetermined value, the first control amount is decreased in accordance with the decrease of the manual operation amount (Tsunoda: ¶ 013; When a driver's intention to turn the vehicle is detected, such as releasing it after momentarily applying torque, the electric motor is turned on by applying a predetermined current to the electric motor. By operating semi-automatic steering control under specific conditions such as turning right and left after waiting for a signal at an intersection or after a temporary stop, the steering operation of the driver can be reduced
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Tsunoda teaches the limitation based on the logic that as semi-automatic steering wheel control is maintained in lieu of higher control, the control amount would necessarily decreased based on the system design.
Tsunoda further teaches:
and when the magnitude of the manual operation amount falls below the predetermined value and then falls below a manual steering mode shift operation amount smaller than the predetermined value, the steering actuator is controlled in the manual steering mode (Tsunoda: ¶ 012; steering angle detection means for detecting a steering angle, and the control switching means includes the steering angle. When the steering angle detected by the detecting means reaches a predetermined steering angle, the semi-automatic steering control is stopped and switched to the steering assist control.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Miyatani with the teachings of Tsunoda based on a motivation to to reduce the driver's steering burden when turning left or right at an intersection (Tsunoda ¶ 004).
Regarding claim 8, as detailed above, Miyatani teaches the invention as detailed with respect to claim 1. Miyatani further teaches:
wherein when magnitude of the manual operation amount exceeds the predetermined value (Miyatani: ¶¶ 031-034; when the intervention ) 
Miyatani does not explicitly teach and then a steering angle falls below a first steering angle threshold along with operation of the manual operation unit, the first control amount is decreased in accordance with the decrease of the steering angle
However Tsunoda does teach:
and then a steering angle falls below a first steering angle threshold along with operation of the manual operation unit, the first control amount is decreased in accordance with the decrease of the steering angle,. and then a steering angle falls below a first steering angle threshold along with operation of the manual operation unit, the first control amount is decreased in accordance with the decrease of the steering angle (Tsunoda: ¶ 013; When a driver's intention to turn the vehicle is detected, such as releasing it after momentarily applying torque, the electric motor is turned on by applying a predetermined current to the electric motor. By operating semi-automatic steering control under specific conditions such as turning right and left after waiting for a signal at an intersection or after a ).
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Tsunoda teaches the limitation based on the logic that as semi-automatic steering wheel control is maintained in lieu of higher control, the control amount would necessarily decreased based on the system design.
Tsunoda further teaches:
and when the steering angle falls below a second steering angle threshold smaller than the first steering angle threshold, the steering actuator is controlled in the manual steering mode (Tsunoda: ¶ 012; steering angle detection means for detecting a steering angle, and the control switching means includes the steering angle. When the steering angle detected by the detecting means reaches a predetermined steering angle, the semi-automatic steering control is stopped and switched to the steering assist control.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Miyatani with the teachings of Tsunoda based on a motivation to reduce the driver's steering burden when turning left or right at an intersection (Tsunoda ¶ 004).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miyatani in view of Tsunoda
Regarding claim 4, as detailed above, Miyatani teaches the invention as detailed with respect to claim 1. However, Miyatani does not explicitly teach:
wherein the manual operation amount is a steering torque detected in accordance with an operation amount of the manual operation unit.
However Tsunoda does teach:
wherein the manual operation amount is a steering torque detected in accordance with an operation amount of the manual operation unit,. wherein the manual operation amount is a steering torque detected in accordance with an operation amount of the manual operation unit (Tsunoda: ¶ 062; the steering burden on the driver is achieved by performing the normal steering assist control based on at least the steering torque.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Miyatani with the teachings of Tsunoda based on a motivation to reduce the driver's steering burden when turning left or right at an intersection (Tsunoda ¶ 004).
Neither Miyatani nor Tsunoda explicitly teach: and a manual contribution degree gradually increasing from zero according to lapse of time from the time of exceeding
However Tsubaki does teach:
and the manual steering control amount change is a product of the manual steering control amount and a manual contribution degree gradually increasing from zero according to lapse of time from the time of exceeding.  . and the manual steering control amount change is a product of the manual steering control amount and a Tsubaki: ¶ 025; an electric power steering apparatus . . . the motor velocity command value calculated within a steering angle control section is gradually varied by being multiplied by the gradual variation gain, upper and lower limit values of that output are limited by a limiter and the limit value of the limiter is changed (varied) depending on the gradual variation gain).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Miyatani as modified by Tsunoda with the teachings of Tsubaki based on a motivation to terminate the automatic control and smoothly switch to the assist control of the manual steering control instead of causing the driver an uncomfortable feeling during the transition (Tsubaki ¶ 012-013).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Maekawa (WO 2016080452 A1) which discloses a unit that sets the driving mode of the vehicle to either advanced automatic mode or basic mode based on the requirement of automatic control or driver interactions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 8:30 - 18:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-272-1206.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         
                                                                                                                                                                              


/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663